Petitioner has submitted a Petition for Appropriate Extraordinary Relief. He therein represents that on June 10, 1969, a general court-martial convened in Vietnam convicted him of two offenses and imposed a sentence of confinement at hard labor for one year, total forfeitures and reduction to Private E-l. Despite the failure of the convening authority to act upon the record of his trial, petitioner was transferred to the Naval Disciplinary Command, Portsmouth, New Hampshire. He sought appropriate relief from the extraordinary delay by the convening authority.
In response to our Order to Show Cause, respondent has established that the convening authority had approved only so much of the sentence as provides for confinement at hard labor for nine months and reduction to Private E-l; that on the day following our Order this sentence was affirmed after examination in the Office of the Judge Advocate General of the Navy, and petitioner was restored to duty.
Accordingly, it appearing that the issue presented by the Petition is now moot (see also United States v Snyder, 18 USCMA 480 (1969)), it is, by the Court, this 26th day of February, 1970.
ORDERED:
That said Petition be, and the same is, hereby dismissed.